Interdyne Company 2 Flagstone Apt 425 Irvine, CA 92606-7674 Email: send2kit@yahoo.com March 31, 2010 VIA EDGAR CORRESPONDENCE Division of Corporate Finance U. S. Securities and Exchange Commission Mail stop 3561 Washington, D.C. 20549 Attn: Mr. John Reynolds, Assistant Director Re:Interdyne Company Amendment No. 1 to Form 10-K for Fiscal Year Ended June 30, 2009 Filed February 5, 2010 File No. 000-04454 Dear Mr. Reynolds: Thank you for your letter dated March 4, 2010 and below is our response to your letter regarding the above-captioned matter.For ease of reference, we have duplicated the comment in your letter and responded to it. Please note that we have filed Amendment No. 2 to the Form 10-K for fiscal year ended June 30, 2009 on the same date as this letter. If you have questions, kindly contact the undersigned at the email address shown above. Sincerely, Kit H. Tan RESPONSE TO COMMENT Form 10-K for the Fiscal Year Ended June 30, 2009 Item 13.Exhibits 1. We note your response to comment one in our letter dated December 10, 2009, and we re-issue that comment.Please file all the exhibits required to be filed as exhibits to Form 10-K.See Item 601 of Regulations S-K and Item 15 of Form 10-K.See for guidance Compliance and Disclosure Interpretation Question 146.02. Response:In the Amendment No. 2 to Form 10-K filed, we have filed the following new exhibits under Part IV Item 15: Exhibit 3.1: Restated Articles of Incorporation, as amended, Exhibit 3.2: Amended and Restated By-laws, Exhibit 10: Description of oral agreement between the Company and Kit Heng Tan regarding management compensation, and Exhibit 21: Company subsidiaries.
